                        UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF WASHINGTON
                           ___________________________


 United States Courthouse
 700 Stewart Street, Room 6310
 Seattle, WA 98101


                                        October 15, 2019

Mr. Jeffrey McMeel
Post Office Box 6273
Bellevue, WA 98008

         Re:   16-11767 Northwest Territorial Mint LLC

Mr. McMeel,

You have requested a statement of the amount of sanctions owed in the above-referenced
case as of October 31, 2019. The calculation below is based upon the following orders: (a)
the Order Following Hearing on Order to Show Cause Why Sanctions Should Not be
Imposed and Amended Order to Show Cause Re Civil Contempt (docket no. 328), and (b)
the Order Following Hearing on Motion for Order (1) Restricting Jeffrey Mark McMeel from
Filing Certain Pleadings and Documents; and (2) Sealing Certain Pleadings and Documents
Previously Filed (docket no. 1295). This statement supersedes prior payoff statements.

       $4,999.00 Balance owed per Court’s order of October 26, 2017 (docket
                  no. 1295)
      $17,550.00 Additional sanctions of $25.00/day accrued from November
                 28, 2017 through October 31, 2019 (702 days x $25) (per
                 docket no. 1295)
      $22,549.00 Total sanctions owing as of October 31, 2019



Note that the amount of sanctions set forth above will continue to increase at the rate of
$25.00/day after October 31, 2019, until paid in full, per the Court’s order of October 26,
2017.


Mark L. Hatcher
Clerk of Court

Cc:     ECF Docket, case no. 16-11767




Case 16-11767-CMA         Doc 2119      Filed 10/15/19     Ent. 10/15/19 09:56:05   Pg. 1 of 1
